DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 1-28 are allowed. Claims 6, 10, 20, and 24 are rejoined.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a protective braided sleeve, comprising: a seamless, circumferentially continuous, tubular braided wall having a cavity extending lengthwise along a central longitudinal axis between opposite ends, the wall having a plurality of ends of yarn braided with one another, with at least one or more of the yarns including a bicomponent yarn including a core and an outer sheath, the outer sheath being adapted to be selectively melted, without melting the core, to bond the wall to an elongate member extending through the cavity, where the outer sheath has a thickness between about 0.3-0.8mm as claimed in claim 1.
None of prior art of the record discloses, teaches, and/or suggests a method of constructing a protective sleeve, comprising: braiding a seamless, circumferentially continuous, tubular wall having a cavity extending lengthwise along a central longitudinal axis between opposite ends with a plurality of ends of yarn, with at least one or more of ends of yarn including a bicomponent yarn including a core and an outer sheath, with the outer sheath being 
The closest prior art of the record (SMITH; US 4,500,590; as previously cited) discloses a low permeability dryer fabric wherein a helical dryer fabric comprised of helix strips 12 whose winding arcs 16 are intermeshed and joined together by a composite pintle A to define a pintle joint.  The composite pintle includes a polyester core B and an outer low-melt polymeric sheath C which has been heat softened and deformed and exhibit a profile 30 which occupies void areas in the mesh of the helical fabric in the area of the pintle joint (abstract); wherein the core B is polyester and the sheath material C is a low-melt nylon.  The layer of sheath material C comprises approximately 25% of the total diameter of the pintle means A.  For example, if the diameter of the core B is 0.9mm, then the thickness of the sheath layer is 0.3mm. for a total pintle diameter of 1.2mm (column 4, lines 14-21).
However, SMITH is non-analogous art and no reason to use in the protective sheath.  Thus, it fails to disclose the protective braided sleeve, wherein the outer sheath has a thickness between about 0.3-0.8mm as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
1/13/2022